Case: 20-40733       Document: 00516299130           Page: 1      Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               April 28, 2022
                                    No. 20-40733                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk



   Quincy Nelson,

                                                                Plaintiff—Appellant,

                                          versus

   Billy Thompson; Steven Edwards; Clinton Ard;
   Muhammad Tohummy; Hillary Matthews;
   Terry Andrews; Charlotte Mattox; Erika Pate,

                                                              Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                  No. 9:20-CV-48


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Quincy Nelson, Texas prisoner #1550092, seeks to appeal the denial
   of the appointment of counsel in the district court. We dismiss the appeal for
   want of jurisdiction because Nelson’s notices of appeal do not correspond to


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40733     Document: 00516299130           Page: 2   Date Filed: 04/28/2022




                                    No. 20-40733


   any appealable decision.    An interlocutory order denying counsel in a
   42 U.S.C. § 1983 action is not immediately appealable. See Williams v. Catoe,
   946 F.3d 278, 279–81 (5th Cir. 2020) (en banc). We also note that, thus far,
   the only order denying the appointment of counsel is the magistrate judge’s
   January 13, 2021, order, which was issued after all of Nelson’s notices of
   appeal. See Butler v. Porter, 999 F.3d 287, 297 (5th Cir. 2021), cert. denied,
   142 S. Ct. 766 (2022); Fiess v. State Farm Lloyds, 392 F.3d 802, 806–07 (5th
   Cir. 2004).
          The appeal is DISMISSED for want of jurisdiction. Nelson’s mo-
   tions for counsel on appeal, an injunction pending appeal, and relocation
   from his prison are DENIED.




                                         2